I would like first to 
congratulate Mr. Sam Kahamba Kutesa on his election 
as President of the General Assembly at its sixty-ninth 
session. I also wish to express my appreciation for the 
able manner in which the outgoing President presided 
over the Assembly.

Allow me also to pay tribute to Secretary-General 
Ban Ki-moon for his tireless commitment in the service 
of peace. I also thank the men and women serving the 
United Nations in the field. They do so often at great 
personal risk, and their courage and determination is a 
source of inspiration for the Organization.

It was 50 years ago that Malta became an 
independent State. That was the year when Nelson 



Mandela was sentenced to life imprisonment in South 
Africa, and when Martin Luther King received the 
Nobel Peace Prize. For a small, nascent State such as 
Malta, it was a year of promise and new beginnings 
as it took its place among the Members of the United 
Nations. It is with a deep sense of pride that I stand 
before members here today to note the role our country 
has played over the past 50 years to uphold the purposes 
and principles of the Charter of the United Nations.

Time and again, this family of nations has found 
a trusted and reliable partner in my country, willing 
to contribute, in ways large and small, to the cause of 
international peace and security. I shall mention just 
two. The first is Malta’s association with the Law of 
the Sea — a widely acknowledged role, as we were 
instrumental in the launching of the international 
process that would eventually lead to the 1982 United 
Nations Convention on the Law of the Sea. The second 
example, which came shortly after that, in 1988, is 
our being among the first Member States to highlight 
the risks of climate change to the global community 
within the forum of the United Nations. An almost alien 
concept at the time, today climate change is one of the 
main items on the global agenda. I pay tribute to Arvid 
Pardo and former President .ensu Tabone, who piloted 
those events. Evidently, our size did not determine our 
ambitions then. Neither will it determine them now.

We live in an increasingly uncertain world — a 
world where the power balances that we have known in 
recent decades have started to shift. What made sense 
in the past may not make sense in the future — not 
too distant a future, but the future that we can already 
see forming before our own eyes. If the Assembly will 
allow me, I wish to share some thoughts by presenting 
five challenges — five of the many that I feel we, the 
United Nations, need to face up to now.

Undoubtedly, the first challenge is the conflict 
in the Middle East. We need a return to meaningful 
negotiations, and I stress the word meaningful. 
The ongoing tit-for-tat, the culture of hatred and 
intolerance, the self-righteous proclamations and 
the recriminations are leaving nothing but death and 
destruction. If we build walls around people, it is no 
wonder that they will dig tunnels to escape. The current 
frame of mind will lead nowhere. Too many innocent 
civilians have died, too many children have been 
buried. We need statesmanship from the politicians 
on both sides to resolve the conflict. Risk-takers and 
courageous negotiators must be willing to make the 
right choices — not the most convenient choices, and 
not the most popular, perhaps, but the most enduring 
ones — that will bring about change leading to peace.

Our second challenge must be putting an end to 
the ghastly war in Syria, which is fast becoming a 
forgotten conflict of major proportions. Like many 
other countries here, last year my country called for a 
stop to the atrocities (see A/68/PV.12). Are we simply 
going to repeat that call this year as well? Let us stop 
this humanitarian disaster, which, as we know, is now 
morphing into the new threats we have heard so much 
about. The adoption of Security Council resolution 
2165 (2014) demonstrated that we can act together, so 
let us act. We call on the Security Council to assume its 
responsibilities under the Charter of the United Nations 
and to act urgently and decisively to bring about an end 
to the bloodshed.

That brings me to the third challenge. As if we 
have not yet learned the lessons from Syria, or realized 
what sectarian divisions can lead to, we are allowing 
the problems in Libya to continue almost unabated. 
We are fast witnessing a descent into another forgotten 
conflict. We need to help the Libyan people take their 
country forward. There is a bright future for Liby, but 
Libyans themselves need to find the hope necessary to 
realize it. They can begin to do so only with the help 
of the international community. The United Nations 
can and must provide capacity-building and security to 
bring about stability and prosperity.

Of course, we are heartened to see the constructive 
role already being played by the United Nations Support 
Mission in Libya. Yet immense challenges remain, in 
particular in restoring the country’s security and law 
and order. The divisions are rooted in many causes, but 
they can be overcome. This situation cannot be allowed 
to continue further. Its repercussions are severe not 
just for the Libyans themselves or for the country’s 
immediate neighbours, such as ourselves, but further 
afield. The international community cannot risk a 
takeover by extremists of that crucial country.

Together with our international partners, especially 
our colleagues in the European Union, Malta continues 
to actively support the efforts of the Libyan people 
to move forward. We are providing all the assistance 
within our means to aid the wounded. We will stand 
for dialogue and reconciliation in Libya. We will stand 
for peace and resolution. We will continue to draw 
attention to this festering wound. Our Libyan friends 
deserve that. Disarmament and national reconciliation 


are the prerequisites for Libya to move forward. The 
United Nations must be ready to answer the calls for 
action from the Libyan people themselves.

If the Assembly will allow, I will directly address 
our friends in Libya in their own language, which is so 
similar to my own.

(spoke in Arabic)
The families and the children of Libya deserve a 
true future. Freedom and justice for all Libyans can 
be achieved only if differences are resolved through 
dialogue and compromise.

(spoke in English)
Please allow me now to move to the fourth challenge 
facing the world today, namely, the spread of extremism 
and intolerance.

We are living through a period of transnational 
allegiances in which we are seeing the globalization of 
hatred — one during which extremists are increasingly 
interconnected through networks and inventions whose 
main purpose should be progress and education. This is 
a time when disenchanted youths are radicalized into 
movements that know no limits. We need to look beyond 
the borders of our nation States and work together, if we 
are to face up to the threats posed by extremists.

Nobody is immune from what is undoubtedly the 
biggest threat to world stability and peace. Just as the 
horrendous carnage of two world wars led to a shift in 
our thinking, the reality we are living in now needs 
to force another shift. We have to spread a culture of 
mutual understanding and humanity — not because it 
serves us, but because it serves our peoples and will 
serve our future as a global community.

Clearly, the area of the world from the Mediterranean 
to the Middle East, and beyond, demands our utmost 
attention. People are being pushed to the brink. They 
are resorting to increasingly desperate measures. 
Men, women and children are risking their lives to 
cross conflict-ridden zones and hostile deserts. They 
are taking to the seas without realizing the dangers 
that await them. As I also did last year, I reiterate that 
more attention must be focused on the plight of illegal 
immigrants in the Mediterranean, which I believe is the 
fifth challenge we face.

With all our limitations, Malta is doing its utmost 
to daily save lives — as our neighbour and friend 
Italy is also doing. Again I call on the Assembly and 
the international community to help to stop the great 
human tragedies that come with risky crossings across 
the Mediterranean. The States receiving the waves of 
migrants cannot stand up to the challenge alone: no 
country in the world can solve the problem of illegal 
immigration alone. Just last week we witnessed in 
our own seas yet another tragedy, which the Office of 
the United Nations High Commissioner for Refugees 
described as mass murder.

Closer cooperation among the countries of origin, 
transit and destination is needed. The United Nations 
and its agencies are already helping, but they must 
continue to help in addressing the causes. Better 
governance, better resources and better development 
policies are needed. We need better enforcement 
mechanisms and stronger penalties to stop and punish 
the criminals — the human traffickers. We need better 
implementation of internationally agreed commitments. 
We need all of that and more, and we need to remember 
to keep in mind the well-being of the human beings, 
the families and children who are the victims of all that 
tragedy.

As a Mediterranean country, Malta cannot but call 
for the world’s attention to those challenges, which 
are threatening not only the security of the region 
but also its development and growth. Such threats are 
preventing the Mediterranean Sea Basin from reaching 
its full potential, which is just waiting to be unleashed 
if only weapons were traded for books and hatred for 
education. I reiterate my strong conviction that the 
Mediterranean Basin needs to be given our immediate 
attention in order to once again become the home of 
great civilizations that it is and a cross-cultural haven 
where women and men of different beliefs and traditions 
work, trade and mingle in tolerance and tranquillity.

It has always been our belief that there cannot be 
peace in Europe without peace in the Mediterranean. 
Today’s unprecedented levels of interconnectivity 
lead us to believe that peace in the Mediterranean is 
a prerequisite for global stability. Malta will continue 
to serve as a voice of reason, while striving to unite 
the Mediterranean. Our only weapon is our historical 
and natural vocation for peace. Our resolve grows only 
stronger in such testing times.

The challenges that we face cannot stop us in our 
tracks. We can address them if we truly believe in 
acting as the United Nations. A year from now, we will 
analyse the Millennium Development Goals and will, 
hopefully, agree on sustainable development goals for 


the twenty-first century. With an effective development 
agenda, we can address the causes of conflict in a 
sustainable manner and can overcome the poverty that 
contributes to illegal migration. But we need to be 
ambitious.

Over the past 50 years, my country has shown that 
it has been and can be ambitious in favour of peace, 
progress and prosperity. It has promoted and will 
continue to promote the broadest possible dialogue 
among the countries of our region. I take pride in 
noting that only a few months ago, Malta, together 
with Algeria, France, Italy, Jordan, Morocco, the 
Netherlands, Nigeria, Tunisia, Turkey, the United 
Kingdom and the United States, jointly launched the 
International Institute for Justice and Rule of Law, 
hosted by my country. The Institute will collaborate 
with the United Nations and other international and 
non-governmental organizations to provide training 
to lawmakers, police, prosecutors, judges and prison 
officials to deal with terrorism and transnational crime, 
with a general emphasis on the rule of law. We hope 
that such work will eventually serve as a best practice 
for the benefit of the wider global community.

We are also fully engaged within the 
Commonwealth, which brings together a third of the 
world population, in order to help achieve convergence 
on some of the challenges that lie ahead, including the 
sustainable development goals and climate change. The 
Commonwealth Heads of Government Meeting that 
will take place in Malta next year will serve as an ideal 
platform for the discussion of such issues, especially 
ahead of the Paris summit on climate change. Those are 
some of the ways in which a small country in Europe 
at the centre of the Mediterranean, such as Malta, will 
continue to contribute to the fostering of peace and 
security in our region and in the world.

Fifty years may seem like a long time, but I can 
affirm that 50 years from now my country will remain 
steadfast in its ambitions and in our determination in 
favour of peace and prosperity. Malta will remain a 
proud Member of the United Nations and a beacon of 
stability in the Mediterranean.
